[Cite as Holden v. Holden, 2016-Ohio-5557.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              BROWN COUNTY




JEREMY MATTHEW HOLDEN,                             :
                                                         CASE NO. CA2015-07-016
        Plaintiff-Appellant,                       :
                                                              OPINION
                                                   :           8/29/2016
   - vs -
                                                   :

MINDY MICHELE HOLDEN,                              :

        Defendant-Appellee.                        :



             APPEAL FROM BROWN COUNTY COURT OF COMMON PLEAS
                        DOMESTIC RELATIONS DIVISION
                             Case No. 20120894



Croswell & Adams Co., L.P.A., Gregory L. Adams, 1208 Sycamore Street, Cincinnati, Ohio
45202, for plaintiff-appellant

Fred Miller, Baden & Jones Bldg., 246 High Street, Hamilton, Ohio 45011, for defendant-
appellee



        HENDRICKSON, J.

        {¶ 1} Plaintiff-appellant, Jeremy Matthew Holden ("Father"), appeals from the final

decree of divorce entered by the Brown County Court of Common Pleas, Domestic Relations

Division, raising issues related to the adoption of a shared parenting plan and the court's

reservation of jurisdiction over hidden marital funds. For the reasons set forth below, we

reverse the judgment of the trial court and remand the matter for further proceedings.
                                                                         Brown CA2015-07-016

                                          I. FACTS

      {¶ 2} Father and Mindy Michele Holden ("Mother") were married on June 9, 2001,

and two children were born issue of the marriage, to wit: a daughter, born in February 2004,

and a son, born in November 2005. Father filed a complaint for divorce in September 2012,

and sought shared parenting of the children. Father filed a proposed shared parenting plan

on October 30, 2012. Mother did not file a proposed shared parenting plan.

      {¶ 3} A final hearing on the divorce complaint was held on June 6, 2013, August 27,

2013, September 5, 2013, and October 8, 2013. At the final hearing, the parties both alleged

that the other party had removed and concealed marital funds. Mother alleged Father

removed approximately $24,000 from the parties' joint account between June 14, 2011 and

September 4, 2012, and hid the funds with the assistance of his mother. In turn, Father

accused Mother of improperly removing funds from their joint account. Both parties,

however, testified that any funds removed from their joint account had been used for living

expenses or the payment of marital bills.

      {¶ 4} On December 13, 2013, the magistrate issued a decision recommending that a

divorce be granted and that the parties' marital debts and assets be divided equally. With

respect to the alleged "hidden" marital funds, the magistrate stated the following:

             [B]oth parties have alleged that the other party removed marital
             funds from their joint bank accounts. * * *

             Based upon all of the evidence and testimony presented, the
             Court finds that both parties withdrew funds from joint marital
             accounts right at the time of the filing of the divorce or prior to the
             filing of the divorce and used the said funds for living expenses
             and/or the payment of marital bills. It is therefore recommended
             that that [sic] neither party shall owe the other any
             reimbursement for any alleged funds taken from the parties' joint
             marital accounts prior to the filing of the divorce complaint. It is
             further recommended that the Court shall reserve jurisdiction in
             the event that either party comes into any newly discovered
             evidence not available at the time of this trial which purports to
             show that either party is indeed hiding marital joint funds from the
                                              -2-
                                                                        Brown CA2015-07-016

               other party and upon proof of the same shall be subject to further
               division by this Court.

       {¶ 5} In its decision, the magistrate also found it was in the parties' children's best

interest for the parties to have shared parenting. The magistrate recommended that Father's

shared parenting plan be adopted "with modifications being made to the said plan by this

Court and as otherwise set forth in the Magistrate's Decision." The magistrate crossed out

various provisions of Father's shared parenting plan that he did not agree with and

substituted his own provisions in their place. Among the changes the magistrate made to

Father's shared parenting plan were (1) removing the provisions specifying that "[e]ach

parent shall be designated as residential parent * * *" and substituting it with provision that

Mother "be named as the primary residential parent with * * * [Father] receiving parenting

time," (2) changing Father's proposed visitation schedule to "a schedule as can be agreed

upon between the parties" and if no agreement can be reached, visitation in accordance with

the Brown County Standard Visitation Guidelines, and (3) removing terms related to the

parties' right of first refusal when the other parent is in need of a caretaker for the children.

The magistrate also struck various portions of Father's shared parenting plan dealing with the

parties' child support obligations and the payment of the children's medical expenses and

extracurricular activities.

       {¶ 6} Both Mother and Father filed objections to the magistrate's decision. Father

objected to that portion of the decision dealing with shared parenting on the following bases:

               8. [Father] believes the Parenting Schedule was not in the best
               interest of the minor children considering the [guardian ad litem]
               recommended week on week off rotating schedule and the Court
               agreed to the same for the summer months.

               ***

               10. The Child Support calculations are unreasonable, unjust,
               and inappropriate both in the amount and effective date. * * *
               [T]he Court failed to deviate the child support amount based

                                               -3-
                                                                         Brown CA2015-07-016

              upon the time that * * * [Father] spends with the children.

              12. The Court continued the extended summer parenting time
              although it was ordered a week on week off summer schedule.

              ***

              14. This Honorable Court failed to address what the parties are
              to do with the minor children if they are off of school on
              Tuesdays.

              ***

              16. [Father] objects to not having equal access to picking the
              children up from school without permission of * * * [Mother].

While the objections were pending before the trial court, Mother filed for bankruptcy and the

case was stayed.

       {¶ 7} The case was reactivated in June 2014. A few months later, on October 30,

2014, the trial court held a hearing on the parties' objections to the magistrate's decision.

Following argument on the objections, the trial court issued an Interim Order on Objections,

in which the court noted that the parties' original objections "fail[ed] to specify exactly what is

wrong regarding each [objectionable] item in the decision. There is no specificity as to what

the proper Order should be and no legal authority for any position taken by Counsel in the

Objections." The court, therefore, ordered that the parties file memoranda setting forth

"exactly what they find objectionable about each objection the[y] have filed and it must

specify exactly what they want the Court to Order if the objection is sustained." Mother and

Father both complied with the court's order by filing supplemental memoranda in support of

their objections.

       {¶ 8} On April 13, 2015, the trial court issued a decision denying the majority of the

parties' objections. With respect to the parties' objections to shared parenting, the court

stated it "agree[d] with the Magistrate's Decision that the Shared Parenting Plan proposed by

the [Father] is in the best interests of the children." However, the court, in response to

                                                -4-
                                                                          Brown CA2015-07-016

Mother's objections and concerns regarding medical care for the children, stated the

following:

              The Court does believe that there should be one change to the
              Plan and that is the provision that deals with medical decisions
              for the children. The plan shall provide that both parents should
              consult with another in making medical decisions and that either
              party may obtain a second medical opinion at their own cost,
              regarding any medical, dental, optical or mental health decisions
              that concern the parties [sic] children. If the parties still cannot
              agree, the recommendation of the child's treating physician or
              medical provider shall control. If there is an emergency, the
              parent who is exercising parenting time may make the decision.
              The Court believes that this modification is necessary given the
              parties [sic] distrust of one another.

After ruling on the remaining objections, the court ordered that Father's attorney prepare and

submit the final decree of divorce by May 15, 2015.

       {¶ 9} Mother and Father were unable to agree on some of the wording to be used in

the decree, and a hearing was held on June 10, 2015, to resolve these disputes. At this

time, Father's counsel indicated the following:

              [M]y client took concern with * * * the way the wording was with
              the parenting issues. The magis - - the decision, on objection,
              states that the father's shared parenting plan should be adopted,
              but it didn't say the next words, which I - - I - - I think - - I don't
              know if it was an oversight or not, it didn't say, "as modified by
              the magistrate." It said, "father's shared parenting plan was in
              the best interest." So my client insisted that the decree states
              that his shared parenting is adopted with the one clarification that
              was in the decision on objections.

The court responded to Father's concerns by stating:

              Well, what the parties, apparently, don't understand is that I can
              do whatever I want. I can modify anything that's proposed. I can
              do whatever I think is in the best interest. If I don't like the
              magistrate's decision, in full, I can scrap it. I can change it. I can
              modify it. If I don't like the shared parenting plan, I can scrap it. I
              can change it, to make it my own order.

       {¶ 10} Thereafter, on June 17, 2015, the trial court issued its final decree of divorce.

The decree of divorce provided that "the parties shall have shared parenting for their said

                                               -5-
                                                                       Brown CA2015-07-016

minor children pursuant to the [Father's] proposed shared parenting plan * * * which is

incorporated herein by reference as if being completely rewritten with modifications being

made to the said plan by this Court and as otherwise set forth in this Decision."

       {¶ 11} Father has timely appealed from the decree of divorce, raising two assignments

of error.

                                        II. ANALYSIS

       {¶ 12} Assignment of Error No. 1:

       {¶ 13} THE TRIAL COURT ERRED BY FAILING TO FOLLOW THE REQUIREMENTS

OF OHIO LAW WHEN ADOPTING A SHARED PARENTING PLAN.

       {¶ 14} In his first assignment of error, Father argues that both the magistrate and the

trial court judge "exceed[ed] [their] subject matter jurisdiction" by failing to observe the

limitations set forth in R.C. 3109.04(D)(1)(a)(iii) when they modified Father's shared parenting

plan before the plan was adopted and set forth in the final decree of divorce. Alternatively,

Father argues the magistrate and judge committed reversible error in modifying Father's

shared parenting plan.

                                A. Jurisdictional Challenge

       {¶ 15} Father argues the trial court's adoption of the shared parenting plan is void as

the court lacked the subject matter jurisdiction to act. In support of his argument, appellant

cites Cent. Ohio Transit Auth. v. Transport Workers Union of Am., Local 208, 37 Ohio St. 3d
56 (1988).

       {¶ 16} In Cent. Ohio Transit Auth., the Ohio Supreme Court examined R.C.

4117.16(A) to determine a trial court's jurisdiction to extend a temporary restraining order

enjoining a union from striking. Id. The court found that "[u]nder R.C. 4117.16(A), the court

of common pleas is without jurisdiction over a strike by public employees after the State

Employment Relations Board ["SERB"] has determined pursuant to that statute that the strike
                                              -6-
                                                                        Brown CA2015-07-016

does not pose a clear and present danger to the public health or safety." Id. at paragraph

two of the syllabus. In reaching this determination, the court noted that the language of R.C.

4117.16(A) limited a trial court's jurisdiction in extending a temporary restraining order to

those situations in which SERB determines that a clear and present danger exits. Id. at 61.

"Once SERB issues a finding that no such danger is present, the trial court is absolutely

without authority to proceed in any manner." Id. The trial court's exercise of jurisdiction

subsequent to SERB's negative finding was therefore found to be void. Id.

       {¶ 17} Father argues that the General Assembly did not give the trial court the

authority under R.C. 3109.04(D)(1)(a)(iii) to unilaterally modify a plan proposed by a party or

to create its own shared parenting plan. He contends that the court, by attempting to fashion

its own shared parenting plan, "exceeded the subject matter jurisdiction bestowed upon it by

the legislature [making the] order * * * void ab initio."

       {¶ 18} R.C. 3109.04(D)(1)(a)(iii) provides as follows:

              If each parent makes a request in the parent's pleadings or files
              a motion but only one parent files a plan, or if only one parent
              makes a request in the parent's pleadings or files a motion and
              also files a plan, the court in the best interest of the children may
              order the other parent to file a plan for shared parenting in
              accordance with division (G) of this section. The court shall
              review each plan filed to determine if any plan is in the best
              interest of the children. If the court determines that one of the
              filed plans is in the best interest of the children, the court may
              approve the plan. If the court determines that no filed plan is in
              the best interest of the children, the court may order each parent
              to submit appropriate changes to the parent's plan or both of the
              filed plans to meet the court's objections or may select one filed
              plan and order each parent to submit appropriate changes to the
              selected plan to meet the court's objections. If changes to the
              plan or plans are submitted to meet the court's objections, and if
              any of the filed plans with the changes is in the best interest of
              the children, the court may approve the plan with the changes. If
              changes to the plan or plans are not submitted to meet the
              court's objections, or if the parents submit changes to the plan or
              plans to meet the court's objections but the court determines that
              none of the filed plans with the submitted changes is in the best
              interest of the children, the court may reject the portion of the
                                               -7-
                                                                        Brown CA2015-07-016

              parents' pleadings or deny the parents' motion or reject the
              portion of the parents' pleadings or deny their motions requesting
              shared parenting of the children and proceed as if the request or
              requests or the motion or motions had not been made. If the
              court approves a plan under this division, either as originally filed
              or with submitted changes, or if the court rejects the portion of
              the pleadings or denies the motion or motions requesting shared
              parenting under this division and proceeds as if the request or
              requests or the motion or motions had not been made, the court
              shall enter in the record of the case findings of fact and
              conclusions of law as to the reasons for the approval or the
              rejection or denial. Division (D)(1)(b) of this section applies in
              relation to the approval or disapproval of a plan under this
              division.

Therefore, under R.C. 3109.04(D)(1)(a)(iii), if only one parent files a shared parenting plan,

the court shall review the plan to see if the plan is in the best interest of the children. If the

court determines that the proposed plan is not in the best interest of the children, the court

may request that the parent make appropriate changes to address the court's objections.

Should the changes still not satisfy the court, the court may proceed as if the request or

motion for shared parenting had not been made. DaSilva v. DaSilva, 12th Dist. Butler

CA2004-06-127, 2005-Ohio-5475, ¶ 11, citing R.C. 3109.04(D)(1)(a)(iii). "The statute does

not give the court authority to create its own shared parenting plan."            Id.   See also

Schattschneider v. Schattschneider, 3d Dist. Auglaize No. 2-06-24, 2007-Ohio-2273, ¶ 6;

Bowen v. Bowen, 132 Ohio App. 3d 616, 641 (9th Dist.1999).

       {¶ 19} We find, contrary to Father's arguments, that the juvenile court's failure to follow

the procedure outlined in R.C. 3109.04(D)(1)(a)(iii) implicates an improper exercise of the

court's subject matter jurisdiction rather than a lack of subject matter jurisdiction altogether.

See Pratts v. Hurley, 102 Ohio St. 3d 81, 2004-Ohio-1980, ¶ 10. As the Ohio Supreme Court

explained in Pratts:

              "Jurisdiction" means "the courts' statutory or constitutional power
              to adjudicate the case." * * * The term encompasses jurisdiction
              over the subject matter and over the person. * * * Because
              subject-matter jurisdiction goes to the power of the court to

                                               -8-
                                                                          Brown CA2015-07-016

               adjudicate the merits of the case, it can never be waived and
               may be challenged at any time. * * * It is a "condition precedent
               to the court's ability to hear the case. If a court acts without
               jurisdiction, then any proclamation by that court is void." * * *

               The term "jurisdiction" is also used when referring to a court's
               exercise of jurisdiction over a particular case. * * * "The third
               category of jurisdiction [i.e., jurisdiction over the particular case]
               encompasses the trial court's authority to determine a specific
               case within that class of cases that is within its subject matter
               jurisdiction. It is only when the trial court lacks subject matter
               jurisdiction that its judgment is void; lack of jurisdiction over the
               particular case merely renders the judgment voidable." * * *
               "Once a tribunal has jurisdiction over both the subject matter of
               an action and the parties to it, '* * * the right to hear and
               determine is perfect; and the decision of every question
               thereafter arising is but the exercise of the jurisdiction thus
               conferred.'" * * *

(Citations omitted.) Id. at ¶ 11-12.

        {¶ 20} Applying the above principles, we conclude that the magistrate's and judge's

actions in modifying Father's shared parenting plan prior to adopting the plan did not divest

the trial court of subject matter jurisdiction so that the judgment rendered is void ab initio.

Rather, it consists of an error in the trial court's exercise of jurisdiction over this particular

case.

        {¶ 21} The issue then becomes whether the magistrate's and judge's improper

exercise of jurisdiction results in reversible error. We begin by examining the magistrate's

actions.

                           B. Magistrate's Modifications to Plan

        {¶ 22} As set forth above, R.C. 3109.04(D)(1)(a)(iii) does not give a court the authority

to create its own shared parenting plan. DaSilva, 2005-Ohio-5475 at ¶ 11; Schattschneider,

2007-Ohio-2273 at ¶ 6. If a court determines that a parent's proposed shared parenting plan

is not in the children's best interest, the court may make suggestions for modification of the

plan and request that the parent resubmit the shared parenting plan. McClain v. McClain, 87


                                                -9-
                                                                                       Brown CA2015-07-016

Ohio App.3d 856, 857 (9th Dist.1993); DaSilva at ¶ 11. If the parent does not make the

appropriate changes or if the court is not satisfied with the changes that are resubmitted, the

court may proceed as if the request or motion for shared parenting had not been made. Id.

If no satisfactory plan is filed with the court, the court will not adopt any plan. Id., citing R.C.

3109.04(D)(1)(b).

        {¶ 23} There is no dispute in the present case that the magistrate acted in violation of

R.C. 3109.04(D)(1)(a)(iii) when he struck various provisions of Father's proposed shared

parenting plan and replaced those provisions with his own provisions. Mother argues,

however, that the error is not reversible as Father failed to specifically object to the

magistrate's actions in his written objections to the magistrate's decision. Mother also

contends, contrary to Father's arguments, that the magistrate's actions do not rise to the level

of plain error.

        {¶ 24} Civ.R. 53(D)(3)(b)(ii) provides that "[a]n objection to a magistrate's decision

shall be specific and state with particularity all grounds for objection." Further, the rule

provides that "[e]xcept for a claim of plain error, a party shall not assign as error on appeal

the court's adoption of any factual finding or legal conclusion * * * unless the party has

objected to that finding or conclusion as required by Civ.R. 53(D)(3)(b)."                                   Civ.R.

53(D)(3)(b)(iv).

        {¶ 25} Father did not object to the magistrate's actions in striking the various

provisions of the shared parenting plan and substituting his own provisions in their place. By

failing to object to the magistrate's actions, Father has waived all but plain error on appeal.

Thompson v. Cannon, 12th Dist. Fayette No. CA2015-02-003, 2015-Ohio-2893, ¶ 12.1 Plain




1. Although Mother disputes whether Father adequately raised a plain error argument on appeal, we find that
Father sufficiently raised the issue in his appellate brief when he argued that the court's "[f]ailure to follow th[e]
statutorily mandated process [set forth in R.C. 3109.04(D)(1)(a)(iii)] is plain error."
                                                        - 10 -
                                                                           Brown CA2015-07-016

error is only found in "exceptional circumstances where error, to which no objection was

made at the trial court, seriously affects the basic fairness, integrity, or public reputation of

the judicial process, thereby challenging the legitimacy of the underlying judicial process

itself." Goldfuss v. Davidson, 79 Ohio St. 3d 116 (1997), syllabus.

       {¶ 26} Having reviewed the record, we find that the magistrate's actions in the present

case rises to the level of plain error. See, e.g., Clark v. Clark, 3d Dist. Union No. 14-06-56,

2007-Ohio-5771, ¶ 39-41 (appellate court sua sponte raising and finding plain error where

the trial court modified father's shared parenting plan to require mother to pay father child

support before adopting the plan); Elson v. Plokhooy, 3d Dist. Shelby No. 17-10-24, 2011-

Ohio-3009, ¶ 42-45 (appellate court sua sponte raising and finding plain error where the

magistrate modified the visitation portion of a father's shared parenting plan that was later

adopted by the trial court). The magistrate's actions in striking a large number of provisions

in Father's shared parenting plan and replacing those provisions with his own was an

exceptional circumstance affecting the underlying fairness of the proceedings.                If the

magistrate found the terms of Father's proposed shared parenting plan objectionable, he

should have asked Father to submit appropriate changes to meet his objections, and if the

changes did not satisfy the magistrate, he should have recommended that Father's parenting

plan be rejected. R.C. 3109.04(D)(1)(a)(iii) and (D)(1)(b). Because the magistrate failed to

comply with R.C. 3109.04(D)(1)(a)(iii), we find plain error.

                           C. Trial Court's Modifications to Plan

       {¶ 27} We further find that the trial court's modification to the shared parenting plan to

address medical care for the children was in violation of the court's authority under R.C.

3109.04(D)(1)(a)(iii) and, therefore, is reversible error. The trial court, in ruling on the parties'

objections to the magistrate's decision, modified the shared parenting plan to provide that

               both parents should consult with another in making medical
                                                - 11 -
                                                                                           Brown CA2015-07-016

                 decisions and that either party may obtain a second medical
                 opinion at their own cost, regarding any medical, dental, optical
                 or mental health decisions that concern the parties' children. If
                 the parties still cannot agree, the recommendation of the child's
                 treating physician or medical provider shall control. If there is an
                 emergency, the parent that is exercising parenting time may
                 make the decision.

        {¶ 28} Mother argues on appeal that the trial court's modification of the shared

parenting plan to address medical care for the children was an error that Father invited. She

contends "[Father] had asked the court for the very wording regarding a second opinion that

the court then inserted in the decree." However, we find no evidence in the record to support

Mother's contention. The only party that raised objections to the magistrate's decision

regarding the medical care of the children was Mother. Father did not "invite" the trial court

to make the foregoing change to his proposed shared parenting plan.2 Rather, the court

amended the shared parenting plan on its own volition and in violation of the requirements of

R.C. 3109.04(D)(1)(a)(iii).

        {¶ 29} We therefore sustain Father's first assignment of error. The judgment of the

trial court is reversed and the matter remanded for the proper application of R.C.

3109.04(D)(1)(a)(iii).

                                      D. Reservation of Jurisdiction

        {¶ 30} Assignment of Error No. 2:



2. At the June 10, 2015 hearing, Father did request that the court's final decree of divorce state that the adopted
shared parenting plan had been modified by the magistrate. Father's counsel specifically stated:

                 [M]y client took concern with * * * the way the wording was with the parenting
                 issues. The magis - - the decision, on objection, states that the father's shared
                 parenting plan should be adopted, but it didn't say the next words, which I - - I -
                 - I think - - I don't know if it was an oversight or not, it didn't say, "as modified by
                 the magistrate." It said, "father's shared parenting plan was in the best
                 interest." So my client insisted that the decree states that his shared parenting
                 is adopted with the one clarification that was in the decision on objections.

In no way can the foregoing be characterized as Father asking for the trial court to modify the medical care
provision of the shared parenting plan.
                                                         - 12 -
                                                                        Brown CA2015-07-016

       {¶ 31} THE TRIAL COURT ERRED BY RESERVING JURISDICTION TO MODIFY

THE PROPERTY DIVISION IN THE FUTURE.

       {¶ 32} In his second assignment of error, Father contends the trial court erred when it

reserved jurisdiction over newly discovered evidence of previously hidden marital property.

Father argues the court lacks the authority to reserve jurisdiction pursuant to Civ.R. 75(F) and

R.C. 3105.171(I). We agree.

       {¶ 33} In the final decree of divorce, the trial court made its property division orders

and then stated that

              [i]t is further Ordered that the Court shall reserve jurisdiction in
              the event that either party comes into any newly discovered
              evidence not available at the time of this trial which purports to
              show that either party is indeed hiding marital joint funds from the
              other party and upon proof of the same shall be subject to further
              division by this court.

       {¶ 34} However, a court cannot enter final judgment on a claim for divorce unless one

of the following applies:

              (1) The judgment also divides the property of the parties,
              determines the appropriateness of an order of spousal support,
              and, where applicable, either allocates parental rights and
              responsibilities, including payment of child support, between the
              parties or orders shared parenting of minor children;

              (2) Issues of property division, spousal support, and allocation
              of parental rights and responsibilities or shared parenting have
              been finally determined in orders, previously entered by the
              court, that are incorporated into the judgment[.]

(Emphasis added.) Civ.R. 75(F). Moreover, "a division of marital property is not subject to

modification through the continuing jurisdiction of the court." Robins v. Robins, 10th Dist.

Franklin No. 04AP-1152, 2005-Ohio-4969, ¶ 11. See also Pettit v. Pettit, 12th Dist. Fayette

No. CA2011-08-018, 2012-Ohio-1801, ¶ 58; R.C. 3105.171(I) ("A division or disbursement of

property * * * is not subject to future modification by the court except upon the express written

consent or agreement to the modification by both spouses"). Therefore, once the trial court
                                              - 13 -
                                                                         Brown CA2015-07-016

divides the marital property and enters the final decree of divorce, the judgment is final and

the court no longer possesses jurisdiction over the division of marital assets.

       {¶ 35} However, while a trial court cannot reserve jurisdiction to modify a property

division, the court does have jurisdiction to grant a new trial pursuant to Civ.R. 59(A)(8) or to

grant relief from judgment pursuant to Civ.R. 60(B)(2).             See, e.g., McSweeney v.

McSweeney, 112 Ohio App. 3d 355 (10th Dist.1996); Costakos v. Costakos, 10th Dist.

Franklin No. 97APF04-553, 1997 WL 607477 (Sept. 30, 1997). Therefore, if the parties in

the present case discover new evidence of hidden marital funds, they may, at that time, file

the appropriate motion asking the court to exercise jurisdiction over the newly-discovered

assets.

       {¶ 36} Accordingly, we sustain Father's second assignment of error and reverse the

trial court's judgment to the extent that it attempts to reserve jurisdiction to divide additional

marital property. The matter is remanded to the trial court with instructions to remove the

following language from the final decree:

              It is further Ordered that the Court shall reserve jurisdiction in the
              event that either party comes into any newly discovered evidence
              not available at the time of this trial which purports to show that
              either party is indeed hiding marital joint funds from the other
              party and upon proof of the same shall be subject to further
              division by this court.

                                      III. CONCLUSION

       {¶ 37} For the reasons set forth above, the judgment of the trial court is reversed and

the matter remanded for further proceedings consistent with this opinion.

       {¶ 38} Judgment reversed and remanded.


       M. POWELL, P.J., and S. POWELL, J., concur.




                                              - 14 -